10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-03074-WHA Document 35 Filed 08/08/19 Page 1 of 2

 

Reset Form

 

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DONALD R. CAMERON, et al., Case No: 19-cv-03074—-WHA

Plaintiff(s), APPLICATION FOR
ADMISSION OF ATTORNEY
PRO HAC VICE

(CIVIL LOCAL RULE 11-3)

Vv.

APPLE, INC.,

Defendant(s).

Nee OO aE ES aS aS a’

 

 

I,___ Eamon P. Kelly , an active member in good standing of the bar of
Supreme Court of Illinois, hereby respectfully apply for admission to practice pro hac vice in the
Northern District of California representing: Plaintiffs in the
above-entitled action. My local co-counsel in this case is Shana E. Scarlett ,an
attorney who is a member of the bar of this Court in good standing and who maintains an office
within the State of California.

 

 

 

MY ADDRESS OF RECORD: LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
Sperling & Slater, P.C. Hagens Berman Sobol Sharpiro LLP
55 W. Monroe St., #3200, Chicago, IL 60603 715 Hearst Ave., #202, Berkeley, CA 94710
My TELEPHONE # OF RECORD: LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
(312) 641-3200 (510) 725-3000
MY EMAIL ADDRESS OF RECORD: LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
ekelly@sperling-law.com shanas@hbsslaw.com

 

 

I am an active member in good standing of a United States Court or of the highest court of
another State or the District of Columbia, as indicated above; my bar number is: 6296907 ;

A true and correct copy of a certificate of good standing or equivalent official document from said
bar is attached to this application.

I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

I declare under penalty of perjury that the foregoing is true and correct.

Dated: 98/08/19 Eamon P. Kelly

 

APPLICANT

ORDER GRANTING APPLICATION
FOR ADMISSION OF ATTORNEY PRO HAC VICE

IT IS HEREBY ORDERED THAT the application of __ Eamon P. Kelly is granted,
subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
designated in the application will constitute notice to the party.

Dated:

 

UNITED STATES DISTRICT /MAGISTRATE JUDGE

PRO HAC VICE APPLICATION & ORDER October 2012

 

 
Case 3:19-cv-03074-WHA Document 35 Filed 08/08/19 Page 2 of 2

 

 

Certificate of Admission
To the Bar of Illinois

|, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that
Eamon Padraic Kelly

has been duly licensed and admitted to practice as an Attorney and Counselor at
Law within this State; has duly taken the required oath to support the
CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
also the oath of office prescribed by law, that said name was entered upon the Roll
of Attorneys and Counselors in my office on 11/06/2008 and is in good standing, so
far as the records of this office disclose.

IN WITNESS WHEREOF, | have hereunto
subscribed my name and affixed the
seal of said Court, this 2nd day of
August, 2019.

Cal yr Tey Csboee

Clerk,
Supreme Court of the State of Illinois

 

 
